ITEMID: 001-72205
LANGUAGEISOCODE: ENG
RESPONDENT: NLD
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF RODRIGUES DA SILVA AND HOOGKAMER v. THE NETHERLANDS
IMPORTANCE: 1
CONCLUSION: Violation of Art. 8;Non-pecuniary damage - finding of violation sufficient;Costs and expenses award - domestic proceedings
JUDGES: András Baka;Antonella Mularoni;Corneliu Bîrsan;Jean-Paul Costa;Karel Jungwiert;Volodymyr Butkevych;Wilhelmina Thomassen
TEXT: 8. The first applicant was born in 1972 and lives in Amsterdam. The second applicant was born in 1996 and lives in Amsterdam and Uithoorn.
9. The first applicant came to the Netherlands in June 1994, leaving her two sons from a previous relationship, Jean (born in 1990) and Carlos (born in 1992), with her parents. In the Netherlands she lived with her partner Mr Hoogkamer, who was in paid employment at that time. The first applicant submitted that they had looked into applying for a residence permit allowing her to reside in the Netherlands with her partner, but that, owing to the unavailability of documents concerning Mr Hoogkamer's income, such an application had never actually been made.
10. In April 1995 the first applicant's son Carlos joined his mother and Mr Hoogkamer. Her other son Jean remained in Brazil with his grandparents.
11. On 3 February 1996 Rachael, the second applicant, was born to the first applicant and Mr Hoogkamer. The first applicant was invested ipso jure with parental authority (ouderlijk gezag) over Rachael. Rachael was recognised (erkenning) by Mr Hoogkamer on 28 March 1996, as a result of which she obtained Dutch nationality.
12. The first applicant and Mr Hoogkamer split up in January 1997. Rachael stayed with her father, who subsequently applied to the Amsterdam District Court (kantonrechter) seeking to be awarded parental authority over Rachael. The District Court granted the application on 20 February 1997. The first applicant subsequently appealed to the Amsterdam Regional Court (arrondissementsrechtbank) against that decision. The Regional Court requested the Child Care and Protection Board (Raad voor de Kinderbescherming) to examine which attribution of parental authority would be in Rachael's best interests.
13. On 12 August 1997 the first applicant applied for a residence permit which would allow her to reside in the Netherlands, either – depending on the outcome of the proceedings concerning parental authority – with her daughter Rachael, or in order to have access to her. She also made an application on behalf of her son Carlos.
14. The Child Care and Protection Board found, in its report of 26 August 1997, that parental authority should remain with Mr Hoogkamer. In view of the likelihood of the first applicant having to return to Brazil, awarding her parental authority over Rachael could lead to a break-off in contact between Rachael and her father and also between Rachael and her paternal grandparents, who were very important to her. It was felt that this would be a traumatic experience for Rachael, who had her roots in the Netherlands and whose bonding with all the persons concerned had taken place in that country.
15. In a decision of 26 November 1997, the Amsterdam Regional Court nevertheless quashed the decision of the District Court and awarded the first applicant parental authority over Rachael. Mr Hoogkamer lodged an appeal on points of law with the Supreme Court (Hoge Raad).
16. On 12 January 1998 the Deputy Minister of Justice (Staatssecretaris van Justitie) rejected the first applicant's application for a residence permit. The first applicant lodged an objection (bezwaar) against this decision. At the hearing on this objection before an official committee (ambtelijke commissie) on 27 May 1998, it was stated on behalf of the first applicant that she worked (illegally, as she was not in possession of a residence permit allowing her to do so) from Monday to Thursday and that on those days Rachael stayed either with her father or with her grandparents. Rachael stayed with her mother on the remaining days of the week.
17. On 12 June 1998 the Deputy Minister of Justice dismissed the objection, holding that, even if account was taken of Rachael's right to reside in the Netherlands and to be brought up and educated there, the interests of the economic well-being of the country outweighed the interests of the first applicant. Although the first applicant did not claim welfare benefits, she did not pay taxes or social security contributions either, and there were sufficient numbers of nationals of European Union member States or aliens residing lawfully in the Netherlands available to fill the post she was occupying. The general interest also prevailed over Mr Hoogkamer's interest in being able to lead his family life with Rachael in the Netherlands. In this context it was noted that, at the time Mr Hoogkamer started his relationship with the first applicant, the latter had not been entitled to reside in the Netherlands. He had thus accepted that family life with Rachael might have to be enjoyed elsewhere or in a different manner. It was further noted that Mr Hoogkamer did not make a substantial financial contribution to Rachael's care and upbringing since he only took care of those expenses on the days Rachael stayed with him and, as he was in receipt of welfare benefits, those costs were borne by public funds.
18. The first applicant lodged an appeal against this decision with the Regional Court of The Hague, sitting in Haarlem.
19. On 30 October 1998 the Supreme Court quashed the Amsterdam Regional Court's decision of 26 November 1997 in the proceedings concerning parental authority and referred the case to the Amsterdam Court of Appeal (gerechtshof).
20. The Regional Court of The Hague, sitting in Haarlem, dismissed the appeal against the refusal to grant the first applicant a residence permit. In its decision of 12 February 1999, the Regional Court held that Article 8 of the Convention did not oblige national authorities to ensure that Rachael's parents would not have to choose between leaving Rachael with her father in the Netherlands or letting her go to Brazil with her mother. Both these options were considered to be feasible. According to the Regional Court, the fact that Rachael would have to be without either her father or her mother was, strictly speaking, the result of the parents' choice to conceive a child at a time when the first applicant was not allowed to reside in the Netherlands. No further appeal lay against this decision.
21. On 28 June 1999 a hearing took place before the Amsterdam Court of Appeal in the proceedings concerning parental authority, during which an officer of the Child Care and Protection Board told the court that the Board's report of 26 August 1997 remained pertinent and that it was in Rachael's best interests for the status quo – with Mr Hoogkamer having parental authority over her – to be maintained. In its decision of 15 July 1999 the Amsterdam Court of Appeal upheld the decision of the Amsterdam District Court of 20 February 1997 awarding parental authority over Rachael to Mr Hoogkamer. The Court of Appeal accepted that Mr Hoogkamer, supported by Rachael's grandparents, was sufficiently capable of providing Rachael with the necessary upbringing and care, and that he was indeed doing so in practice. It was of the opinion that the submissions made by the first applicant in support of her argument that Rachael's interests would be better served if parental authority were awarded to her – even if this meant Rachael living in Brazil without contact with her father and grandparents – were of insufficient weight compared to the possibilities the father had to offer and was offering. The first applicant lodged an appeal on points of law against this decision, which was dismissed by the Supreme Court on 27 October 2000.
22. Despite having received a letter dated 8 July 1999 from the local police informing her that she had to leave the Netherlands within two weeks, the first applicant remains in the Netherlands. She works from Monday to Friday. Rachael stays with her at the weekend and with her paternal grandparents during the week. This arrangement is confirmed in a letter dated 20 March 2002 written by Rachael's grandparents to the applicants' legal representative:
“The access arrangement we have concluded with [the first applicant], the mother of our granddaughter Rachael Hoogkamer, is fully satisfactory for all parties. According to the arrangement, Rachael stays with us during the week. On Friday evening we take her to her mother and collect her again late on Sunday afternoon. No disagreement whatsoever has arisen on this point in the past years. We further confirm that the weekend visits of our granddaughter to her mother pass off in a very pleasant fashion and that she enjoys telling us about them. In other words, the close contact with her mother has a beneficial effect on our granddaughter.”
23. In January 2002 the first applicant applied for a residence permit allowing her to reside in the Netherlands with her new Dutch partner. In this application the first applicant indicated that Rachael was being brought up partly by her grandparents and partly by her new family. The application was rejected on 18 April 2002 as the first applicant was not in possession of the required temporary residence permit (machtiging tot voorlopig verblijf). The first applicant did not challenge this decision.
24. The second son of the first applicant, Jean, has been living with his mother in the Netherlands since February 2002.
25. Parental authority comprises the duty and the right of a parent to care for and bring up his or her child (Article 247 § 1 of the Civil Code (Burgerlijk Wetboek)). The parent invested with parental authority is the child's statutory representative (wettelijk vertegenwoordiger) and administers the child's possessions (Article 245 § 4 of the Civil Code).
26. At the material time, the admission, residence and expulsion of aliens were regulated by the Aliens Act 1965 (Vreemdelingenwet 1965). On 1 April 2001 a new Aliens Act came into force, but this has no bearing on the present case.
27. The government pursues a restrictive immigration policy due to the population and employment situation in the Netherlands. Aliens are eligible for admission only on the basis of obligations arising out of international agreements, or if their presence serves an essential national interest, or on compelling humanitarian grounds.
28. The admission policy for family reunion purposes was laid down in the Aliens Act Implementation Guidelines 1994 (Vreemdelingencirculaire 1994). These provided that the spouse, the partner, a minor child born of the marriage or relationship and actually belonging to the family unit (gezin), and a minor child born outside the marriage but actually belonging to the family unit could be eligible for family reunion if certain conditions (relating to public order, accommodation and livelihood) were met. In the context of family reunion with other family members (so-called extended family reunion), such other members actually belonging to the family unit might also be eligible if they would otherwise suffer disproportionate hardship.
29. The phrase “actually belonging to the family unit” (feitelijk behoren tot het gezin) used in Netherlands law only partly overlaps with the term “family life” in Article 8 of the Convention. The alien in question must belong to the family unit with which he or she intends to live in the Netherlands
VIOLATED_ARTICLES: 8
